PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks payment of the sum of $86.87 for a tachometer purchased by the respondent.
The respondent, in its Answer, admits the validity and amount of the claim, but further states that there were insufficient funds remaining in its appropriation for the fiscal year in question from which the claim could have been paid.
*188While we believe that this claim should, in equity and good conscience, be paid, we further believe that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.